 KING'S MARKETS, INCORPORATEDKing's Markets, Incorporated and Retail ClerksUnion, Local 278 affiliated with Retail ClerksInternational Association, AFL-CIO-CLC. Case5-CA-8619November 15, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on May 13, 1977, by RetailClerks Union, Local 278 affiliated with Retail ClerksInternational Association, AFL-CIO-CLC, hereincalled the Union, and duly served on King'sMarkets, Incorporated, herein called the Respon-dent, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 5, issued a complaint and notice of hearingon June 7, 1977, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 10,1977, following a Board election in Case 5-RC-9935the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 1 and that,commencing on or about April 29, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On June 17, 1977, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On August 5, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on August 10,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause entitled "Answer to Notice To Show Cause."lOfficial notice is taken of the record in the representation proceeding,Case 5-RC-9935, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d 26233 NLRB No. 60Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent denies thevalidity of the Union's certification, contending thatthe finding that the single-store unit was appropriatecontravened Section 9(c)(5) of the Act and that onlya single unit comprising all 21 of the Respondent'schain stores constituted an appropriate bargainingunit. The General Counsel contends that Respondentis attempting here to relitigate an issue already heardand determined in the prior representation proceed-ing, which it may not do. We agree with the GeneralCounsel.Our review of the entire record, including therecord in Case 5-RC-9935, discloses that after ahearing the Regional Director, in his February 4,1977, Decision and Direction of Election, found thesingle-store unit sought by the Union to be appropri-ate and directed an election therein. Respondentfiled a timely request for review contending that,based on the record in the underlying representationcase which included that in Case 5-RC-9781, thesingle-store unit was based essentially on the extentof organization contrary to Section 9(c)(5) of the Actand that only a multistore unit was appropriate. In atelegraphic communication of March 1, 1977, theBoard (Member Walther dissenting) denied Respon-dent's request for review as raising no substantialissues warranting review. In an election conductedon March 2, 1977, pursuant to the RegionalDirector's Decision and Direction of Election, theUnion was successful by a vote of 16 to 14 with Inondeterminative challenge. There were no objec-tions to the election, and the Regional Director, onMarch 10, 1977, certified the Union.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondent(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.2 See Pittsburgh Plate Glass Co. v. N.LRB., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(0 and 102.69(c).455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. Accordingly,3we grantthe Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a Virginia corporation with its princi-pal office in Lynchburg, Virginia, operates a chain ofretail stores in the State of Virginia, where it isengaged in the retail sale and distribution of foodand other products. During the preceding 12 months,Respondent had gross sales in excess of $500,000.During the same period Respondent purchased andreceived, in interstate commerce, goods and suppliesvalued in excess of $50,000 from points locatedoutside the State of Virginia.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDRetail Clerks Union, Local 278 affiliated withRetail Clerks International Association, AFL-CIO-CLC, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All full-time and regular part-time employees ofthe Employer at its Florida Avenue store located3 The Respondent's answer to the complaint denied allegations concern-ing the request and refusal to bargain. Attached to the Motion for SummaryJudgment as Exhs. 8 and 9 are copies of two letters the contents of whichwere not controverted by the Respondent. In the April 11, 1977. letter, theUnion requested that the Respondent meet with it for purposes of collectivebargaining. In the Apnl 29. 1977. letter replying to the Union's request, thein Lynchburg, Virginia, but excluding the meatdepartment manager, all office clerical employees,casual employees, guards and supervisors asdefined in the Act.2. The certificationOn March 2, 1977, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 5, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on March 10, 1977, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about April 18, 1977, and at alltimes thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about April 29, 1977, and continuingat all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that the Respondent has,since April 29, 1977, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.Respondent declined to bargain with the Union until ordered to do so bythe appropriate United States court of appeals. Based on these uncontro-verted exhibits, we find that the request and refusal-to-bargain allegationshave been admitted and therefore established. Sierra Paci~fc Hospitals, Inc.,d/b/a Riverside Hospitalfor Extended Care, 226 NLRB 767 (1976).456 KING'S MARKETS, INCORPORATEDV. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b'aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. King's Markets, Incorporated, is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Retail Clerks Union, Local 278 affiliated withRetail Clerks International Association, AFL-CIO-CLC, is a labor organization within the meaning ofSection 2(5) of the Act.3. All full-time and regular part-time employeesof the Employer at its Florida Avenue store locatedin Lynchburg, Virginia, but excluding the meatdepartment manager, all office clerical employees,casual employees, guards and supervisors as definedin the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since March 10, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about April 29, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent has4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that Respondent,King's Markets, Incorporated, Lynchburg, Virginia,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Retail Clerks Union,Local 278 affiliated with Retail Clerks InternationalAssociation, AFL-CIO-CLC, as the exclusive bar-gaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time employees ofthe Employer at its Florida Avenue store locatedin Lynchburg, Virginia, but excluding the meatdepartment manager, all office clerical employees,casual employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Florida Avenue store in Lynchburg,Virginia, copies of the attached notice marked"Appendix."4Copies of said notice, on formsprovided by the Regional Director for Region 5, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailClerks Union, Local 278 affiliated with RetailClerks International Association, AFL-CIO-CLC, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time employ-ees at our Florida Avenue store located inLynchburg, Virginia, but excluding the meatdepartment manager, all office clerical em-ployees, casual employees, guards and su-pervisors as defined in the Act.KING'S MARKETS,INCORPORATED458